The only assignment of error which is insisted upon in argument is based upon the trial court permitting a certain statement to be made by the state attorney in his argument before the jury on the trial of this case in the court below. The statement referred to is as follows: "You gentlemen have given a lot of your time, and I have given a lot of my time, there has been a lot of money spent in order to secure the defendant a fair trial in this case."
It is not shown by the bill of exceptions, outside of the motion for a new trial, that there was any exception to the alleged remarks; nor that there was an adverse ruling or refusal to check the state attorney in his argument or to instruct the jury to disregard the same. While such statements as the one above made are not to be commended, it is doubtful if in this instance the jury were told anything that they did not already know. In view of the repeated instructions of the trial court in its general charge to the jury to base their finding solely upon the evidence submitted and the law in the case as given by the court, and in view also of the evidence in the case, we are of the opinion that no prejudicial error, if error at all, appears.
  The judgment of the court below is affirmed. *Page 504
ELLIS AND STRUM, J. J., concur.
WHITFIELD, P. J., AND TERRELL, J., concur in the conclusion.
BUFORD, J., disqualified.